Brown, J.
Notwithstanding the apparent improbability that the propeller of the Pennsylvania could have struck the Dickson, I feel constrained, from the testimony, to find that the propeller did cause the cuts described. The nature of the cuts, the time, the position, the examinations -made by several persons within a few minutes after the contact, and the immediate leaking of the boat, seem to leave no reasonable doubt. The Pennsylvania was, however, manifestly built in a manner designed to avoid the possibility of doing such damage. No similar accident had ever occurred with her before. The discredit of the claim presented against her was,‘therefore, natural, and not unreasonable, on the part of her owners. The offer to pay the bill at once if the owners of the Dickson would permit the Pennsylvania to come along-side in order to test the possibility of the propeller’s touching the Dickson, as alleged, was, it seems to me, a request that, under the circumstances, might reasonably have been acceded to. I cannot for a moment question that it was m^de in good faith; and as I find that the propeller did strike the Dickson, I think this test, if permitted, would have led to an immediate settlement of the claim; and have rendered this suit unnecessary. While I feel compelled to find in favor of the libelants, I cannot, therefore, allow costs.